Citation Nr: 1038503	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-38 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to October 
1966, and periods of Reserve service.  
This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  

The Board notes that the Veteran was scheduled for Travel Board 
hearing in May 2008, to which he failed to report.  Accordingly, 
the Board considers the Veteran's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on the 
evidence of record.  See 38 C.F.R. § 20.704 (9d), (e) (2010).


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam. 

2.  Upon entrance into service, it was noted that the Veteran had 
previously had rheumatic fever at age 9 or 10, with no sequelae.

3.  The Veteran's service treatment records are negative for any 
complaints of, or treatment for, a heart disability in service.

4.  The Veteran's heart disability was first manifested more than 
thirty years after service.

5.  A heart disability, to include myocardial infraction and 
coronary artery disease, is not shown by competent medical 
evidence to be causally related to service.


CONCLUSION OF LAW

A heart disability, to include myocardial infarction and coronary 
artery disease, was not incurred or aggravated by service, nor 
may it be presumed to have been incurred or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 
& Supp 2010); 38 C.F.R.§§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) 
(2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  

In correspondence to the Veteran in August 2004, VA informed him 
of what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
letter was deficient in that it failed to inform the Veteran that 
a disability rating and effective date would be assigned in the 
event of award of the benefit sought.  The Board finds that any 
such deficiency is not prejudicial to the Veteran.  In the 
decision below, the Board denies the Veteran's claim for 
entitlement to service connection; therefore, no disability 
rating or effective date will be assigned and the Veteran cannot 
have been prejudiced by a lack of notice pursuant to Dingess. See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 
2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been served.").  
In order for the court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), and private treatment 
records.  Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record for which VA has a duty to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim, for which VA has a duty to obtain.

The Board notes that the Veteran's accredited representative 
asserts that the Veteran, in his VA Form 9, reported that he was 
seen at an emergency room on February 8, 1966.  The 
representative then notes that no such records are associated 
with the claims file.  A review of the Veteran's VA Form 9 does 
not reflect that the Veteran reported he was seen at an emergency 
room on February 8, 1966.  The VA Form 9 reflects that he 
reported chest pains, pounding heart, and leg cramps when  seen 
at Fort [unreadable] in Iowa.  Such complaints are indeed noted 
on the Veteran's report of medical history dated on February 8, 
1966.  The accredited representative also contends that records 
from an emergency room in Fort Leonard Wood, Missouri on June 20, 
1966 are not associated with the claims file.  A review of the 
Veteran's STRs does, in fact, reflect that there is a record of 
the Veteran's emergency room visit on June 20, 1966.  Although, 
the record reflects information which is different than the 
Veteran's recollection of the visit, there is no evidence that 
there are any missing records or other pertinent records for 
which VA has a duty to obtain.  Finally, the March 1, 1999 trauma 
and emergency center admission note for G.L. hospital reflects 
that the Veteran was airlifted from another facility at P.d.C, 
Wisconsin, due to an acute myocardial infarction.  Records from 
P.d.C. are not associated with the claims file; nevertheless, the 
Board finds that a remand to obtain them is not warranted.  The 
private medical records from G.L. hospital reflect that the 
Veteran had sharp pains on the morning of March 1, 1999, ate a 
few crackers, took two aspirin, and lay down.  After several 
hours he presented to the emergency room of P.d.C.  He was 
evaluated at P.d.C. and airlifted to G.L.  The Board finds that 
the records from G.L. provide a complete picture of the Veteran's 
disability on that date and a remand to obtain records form the 
initial hospital, which transferred the Veteran to G.L., would 
serve no useful purpose to the Veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided).

The Board finds that a VA examination with regard to the issue of 
entitlement to service connection for a heart disability is not 
warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) 
to provide the Veteran with a medical examination or to obtain a 
medical opinion occurs when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent evidence on 
file for the Secretary to make a decision on the claim. McLendon 
v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in 
greater detail below, the STRs are negative for any complaints or 
findings of a heart disability or chest pains in service.  As the 
record does not establish the occurrence of an event in service, 
to which current disability may be related, an examination is not 
warranted.  Moreover, there is no competent credible medical 
indication that any current heart disability which the Veteran 
may have is in any way causally related to his service, to 
include aggravation of any possible pre-existing disabilities.  
Thus, as there is no evidence of an in service event, disease, or 
injury, and no indication that the Veteran's heart disability is 
causally related to service, a VA examination is not warranted.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of decisions of a 
superior tribunal, the Federal Circuit.

In addition, certain chronic diseases may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying military 
service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by service. 38 U.S.C.A. § 1111 (West 2002).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as revised 
pursuant to 70 Fed. Reg. 23029 (May 4, 2005)), in order to rebut 
the presumption of soundness on entry into service, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard attaches.  
See Cotant v. Principi, 17 Vet. App. 116 (2003). The Federal 
Circuit has held that "the government must show clear and 
unmistakable evidence of both a preexisting condition and a lack 
of in-service aggravation to overcome the presumption of 
soundness for wartime service under section 1111." Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The first element of a service connection claim is that there 
must be medical evidence of a current disability.  Private 
medical records dated in March 1999 reflect that the Veteran had 
a myocardial infarction and coronary artery disease. 

The second element of a service connection claim is evidence of 
an in-service incurrence or aggravation of an injury or disease.  
The evidence is against a finding that the Veteran served in 
Vietnam, therefore, service connection on a presumptive basis is 
not warranted. 

In February 1966, the Veteran underwent a pre-induction 
examination and completed a report of medical history.  The 
report of medical history, dated in February 1966, reflects that 
the Veteran, in response to the question "have you ever had or 
have you now" responded that he had had, among other things, 
rheumatic fever, shortness of breath, pain or pressure in his 
chest, chronic cough, and palpitations or pounding heart."  With 
regard to whether he had ever been treated by a clinic or 
physician the past five years, the Veteran noted that he had been 
treated for "bad colds, infections in my sinus every winter.  
Treatments for knee injury and an old back injury."  He did not 
note any treatment for a heart disability.  The physician's 
summary notes that the Veteran had rheumatic fever at age 9 with 
no sequelae.  The report of medical examination reflects that, 
upon clinical evaluation, the Veteran's heart and chest were 
noted to be normal.  

The Veteran entered active service on May 29, 1966 and arrived at 
Fort Leonard Wood on May 30, 1966.  A medical form, dated on June 
3, 1966, reflects that he had rheumatic fever at age 10 and had 
not been hospitalized at that time.  In response to whether he 
had experienced any recurrent attacks, he reported "none".  A 
subsequent STR reflects that the Veteran had a history of 
rheumatic fever at age 10 with joint and heart involvement.  The 
record also appears to indicate no sequalae.  It notes that the 
Veteran was to go to the dispensary for follow-up.  An STR dated 
June 10, 1966 and titled "report of fever prophylaxis" appears 
to reflect that the Veteran at age 10 had some medication for a 
number of weeks at that time.  Upon physical examination it was 
noted that the Veteran had a regular sinus rhythm without a 
murmur.  The diagnosis was that no rheumatic fever prophylaxis 
required.  Thus, the records reflect that within two weeks of 
arriving at his first duty station, the Veteran was evaluated for 
a heart disability due to childhood rheumatic fever, and found to 
have no disability. 

A June 20, 1966 STR reflects that the Veteran was seen at the 
emergency room.  It was noted that he inhaled chlorine gas.  It 
further notes "Rec - Duty".  The report is negative for any 
complaints of, or treatment for, the Veteran's heart or chest.  
Subsequent STRs also reflect emergency room visits by the Veteran 
for knee problems and hand problems.  They are negative for any 
complaints of, or treatment for, the Veteran's heart or chest. 

A September 1966 report of medical history for release to reserve 
duty again notes the Veteran's history of rheumatic fever, 
shortness of breath, pain or pressure in the chest, and 
palpitation or pounding heart.  The physician's summary notes 
that all the above conditions existed prior to entry into service 
and were without sequelae.    The September 1966, report of 
medical examination for release to reserve purposes reflects that 
upon clinical evaluation, the Veteran' s heart and chest were 
noted to be normal.  The Veteran separated from active service on 
October 7, 1966.  

The Veteran had 15 days of active Reserve service between 1976 
and 1968, and 15 days of active Reserve service between 1970 and 
1971.  The STRs are negative for any complaints of, or treatment 
for, a heart condition.  A July 1970 report of medical history 
for a quadrennial physical reflects that the Veteran reported 
that he had had rheumatic fever, but he responded negatively to 
whether he had pain or pressure in the chest, palpitations or 
pounding of the heart.  The physician's summary notes "no known 
sequelae to rheumatic fever."  A July 1970 report of medical 
examination for quadrennial purposes, reflects that, upon 
clinical evaluation, the Veteran's heart and chest were noted to 
be normal.  

Thus, the objective evidence of record does not indicate, in any 
way, that the Veteran had complaints of heart problems in service 
or for years afterward.  The Veteran avers, in his claim form, 
that he suffered from rheumatic fever when he was 10 years old 
which left him with a weak heart.  In his January 2006 notice of 
disagreement, the Veteran states that he was told at Fort Leonard 
Wood, that if he complained about joint and chest pains he would 
have to be "in for two years".  The Board finds this statement 
to be less than credible as it is illogical.  The Veteran entered 
active service in May 1966 to complete a period of several months 
of active duty for reserve purposes.  It is illogical that if he 
had complained of heart problems, the Army would have forced him 
to remain in service for an additional one and a half years.  In 
addition, the STRs reflect that the Veteran did have complaints 
of other problems, to include his knees; thus, reflecting that 
the Veteran did in fact make complaints of physical ailments and 
was not forced to be "in for two years."  Moreover, the Veteran 
underwent a pre-induction examination, an examination upon 
arrival at his duty station, an examination upon completion of 
active service for MOS training, and an examination 4 years after 
separation from active service.  All four examinations are 
negative for complaints of heart or chest problems. 

The earliest clinical evidence of a current heart disability is 
in 1999 when the Veteran had a myocardial infarction.  The Board 
notes that this is more than 30 years after the Veteran's 
separation from active service.  Moreover, there is no indication 
whatsoever that the Veteran's myocardial infarction and coronary 
artery disease is causally related to active service, other than 
the Veteran's own averments.  The 1999 records do not reflect 
that the Veteran ever complained of , or sought treatment for, a 
heart disability subsequent to his rheumatic fever as a child and 
prior to his myocardial infarction.  His medical history was 
noted to be tobacco abuser, a 3 pack per day smoker with a 
greater than 100 pack year history of smoking, status post 
tonsillectomy and adenoidectomy, and history of pilonidal cyst 
excision.  It was further noted that the Veteran did not see a 
physician on a regular basis.  The evidence of record reflects 
that the Veteran is a diary farmer; there is no evidence that he 
has any specialized training or experience in cardiology; 
therefore, his opinion with regard to the etiology of his heart 
disability is not probative.

The Veteran's accredited representative contends that it is 
possible that the Veteran's heart condition was aggravated by 
military service.  The evidence reflects that the Veteran 
reported he had rheumatic fever approximately 11 years prior to 
service.  There is no evidence that he had a current pre-existing 
heart disability at the time of his entrance into service.  The 
clinical evidence of record reflects no sequelae from his 
rheumatic fever.  Thus, there is not clear and convincing 
evidence to rebut the presumption of soundness upon entrance.  
38 C.F.R. § 3.304.  In addition, even if the Board were to find a 
disability at time of entrance, there is no evidence that any 
such disability was aggravated during service.  38 C.F.R. 
§ 3.306.  As noted above, the Veteran's heart was noted to be 
normal upon separation, and also four years later.  

In the absence of demonstration of continuity of symptomatology 
by credible evidence, or a competent clinical opinion relating 
the Veteran's current heart disability to service, the initial 
demonstration of a heart disability approximately 33 years after 
separation from service is too remote to be reasonably related to 
service.  The Veteran has not been shown to possess the requisite 
skills or training necessary to be capable of making competent 
etiological opinions as to his heart disability.  Espiritu, 
supra.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection for a heart disability is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, the Board notes that the Veteran has alleged that 
members of the local draft board were forcibly removed from their 
position without an explanation.  He further alleges that the 
members pushed him, or forced him, into the army while letting 
other people avoid service.  The Veteran contends that his 
allegation has not been previously addressed by VA with regard to 
his claim for entitlement to service connection.  The Veteran's 
allegation is not probative of the issue at hand.  The probative 
evidence includes the Veteran's medical records and the Veteran's 
statements to medical personnel, to include those made at the 
time of his service, as reflected in the contemporaneous medical 
records.  Allegations as to the propriety of draft board actions 
are not relevant to whether the Veteran has a current heart 
disability causally related to active service.  While the Board 
may be sympathetic to the Veteran's situation, it may only 
adjudicate those issues within its proper jurisdiction.




ORDER

Entitlement to service connection for a heart disability is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


